
	

113 HR 2333 IH: Next STEP Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2333
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Larsen of
			 Washington (for himself and Mr.
			 Reichert) introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to provide for the
		  permanent establishment of the State Trade and Export Promotion Grant Program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Next STEP Act of
			 2013.
		2.State trade and
			 export promotion grant programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
			(1)by redesignating
			 section 47 as section 48; and
			(2)by inserting after
			 section 46 the following:
				
					47.State trade and
				export promotion grant program
						(a)DefinitionsIn
				this section—
							(1)the term
				eligible small business concern means a small business concern
				that—
								(A)has been in
				business for not less than the 1-year period ending on the date on which
				assistance is provided using a grant under this section;
								(B)is operating
				profitably, based on operations in the United States;
								(C)has demonstrated
				understanding of the costs associated with exporting and doing business with
				foreign purchasers, including the costs of freight forwarding, customs brokers,
				packing and shipping, as determined by the Associate Administrator; and
								(D)has in effect a
				strategic plan for exporting;
								(2)the term
				program means the State Trade and Export Promotion Grant Program
				established under subsection (b);
							(3)the term
				small business concern owned and controlled by women has the
				meaning given that term in section 3;
							(4)the term
				socially and economically disadvantaged small business concern
				has the meaning given that term in section 8(a)(4)(A); and
							(5)the term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				the Virgin Islands, Guam, the Northern Mariana Islands, and American
				Samoa.
							(b)Establishment of
				programThe Associate
				Administrator for International Trade appointed under section 22(a)(2)
				(hereinafter in this section referred to as the Associate
				Administrator) shall establish a trade and export promotion program to
				be known as the State Trade and Export Promotion Grant Program, to make grants
				to States to carry out export programs that assist eligible small business
				concerns in—
							(1)participation in a
				foreign trade mission;
							(2)a foreign market
				sales trip;
							(3)a subscription to
				services provided by the Department of Commerce;
							(4)the payment of Web
				site translation fees;
							(5)the design of
				international marketing media;
							(6)a trade show
				exhibition;
							(7)participation in
				training workshops; or
							(8)any other export
				initiative determined appropriate by the Associate Administrator.
							(c)Grants
							(1)Joint
				reviewIn carrying out the program, the Associate Administrator
				may make a grant to a State to increase the number of eligible small business
				concerns in the State that export or to increase the value of the exports by
				eligible small business concerns in the State.
							(2)PriorityIn
				making grants under this section, the Associate Administrator may give priority
				to an application by a State that proposes a program that—
								(A)focuses on
				eligible small business concerns as part of an export promotion program;
								(B)demonstrates
				success in promoting exports by—
									(i)socially and
				economically disadvantaged small business concerns;
									(ii)small business
				concerns owned or controlled by women; and
									(iii)rural small
				business concerns;
									(C)promotes exports
				from a State that is not 1 of the 10 States with the highest percentage of
				exporters that are small business concerns, based upon the latest data
				available from the Department of Commerce; and
								(D)promotes
				new-to-market export opportunities to the People’s Republic of China for
				eligible small business concerns in the United States.
								(3)Limitations
								(A)Single
				applicationA State may not submit more than 1 application for a
				grant under the program in any 1 fiscal year.
								(B)Proportion of
				amountsThe total value of grants under the program made during a
				fiscal year to the 10 States with the highest number of exporters that are
				small business concerns, based upon the latest data available from the
				Department of Commerce, shall be not more than 40 percent of the amounts
				appropriated for the program for that fiscal year.
								(4)ApplicationA
				State desiring a grant under the program shall submit an application at such
				time, in such manner, and accompanied by such information as the Associate
				Administrator may establish.
							(d)Competitive
				basisThe Associate Administrator shall award grants under the
				program on a competitive basis.
						(e)Federal
				shareThe Federal share of the cost of an export program carried
				out using a grant under the program shall be—
							(1)for a State that
				has a high export volume, as determined by the Associate Administrator, not
				more than 65 percent; and
							(2)for a State that
				does not have a high export volume, as determined by the Associate
				Administrator, not more than 75 percent.
							(f)Non-Federal
				shareThe non-Federal share of the cost of an export program
				carried using a grant under the program shall be comprised of not less than 50
				percent cash and not more than 50 percent of indirect costs and in-kind
				contributions, except that no such costs or contributions may be derived from
				funds from any other Federal program.
						(g)Annual
				reportsThe Associate Administrator shall submit an annual report
				to the Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives regarding the
				program, which shall include—
							(1)the number and
				amount of grants made under the program during the preceding year;
							(2)a list of the
				States receiving a grant under the program during the preceding year, including
				the activities being performed with that grant; and
							(3)the effect of each
				grant on exports by eligible small business concerns in the State receiving the
				grant.
							(h)Public Web
				SiteThe Associate
				Administrator shall establish and maintain, on a publicly accessible Internet
				Web site of the Administration—
							(1)a list of each
				grant awarded under the program, the amount of the grant, and the identity of
				the grantee State; and
							(2)grant management guidance for recipients
				including required forms, no-cost extension and carryover information, and a
				schedule for reimbursements to recipients.
							(i)Enhanced
				reporting requirementsThe
				Associate Administrator shall—
							(1)document and maintain all analyses,
				evaluations, and rationales used to award grants under this section;
							(2)
				ensure that the goals of
				recipients of those grants are consistent with the purposes of this section and
				hold them accountable for adhering to reporting requirements established under
				this section;
							(3)perform reviews of quarterly reports
				submitted by grant recipients under this section; and
							(4)in cases where grant recipients do not
				proposed performance goals, require grant recipients to provide the Associate
				Administrator with revised work plans and budget estimates to meet those
				goals.
							(j)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated for each of the
				fiscal years such sums as may be necessary to carry out this Act and the
				amendments made by this Act.
							(2)Other
				amountsAmounts appropriated pursuant to the authorization of
				appropriations in paragraph (1) shall be in addition to the amounts otherwise
				available to carry out this Act and the amendments made by this Act.
							(3)AvailabilityAmounts
				appropriated pursuant to the authorization of appropriations in paragraph (1)
				are authorized to remain available until
				expended.
							.
			3.Repeal of pilot
			 programSection 1207 of the
			 Small Business Jobs Act of 2010 (15 U.S.C. 649b note) is hereby
			 repealed.
		
